Title: Joseph Fox to Thomas Jefferson, [ca. 15] January 1816
From: Fox, Joseph
To: Jefferson, Thomas


          
            Honor’d sir—
            No. 323 Spruce Street Philad: ca. 15 Jan. 1816—
          
          For a number of years with much difficulty and expense I have employed myself in discovering dyes, &c. suitable to the manufacture of various articles in the United States, and finding them of advantage to many throughout our country, and having been requested by persons interested to make them public, by publishing a work containing from one to two hundred pages, as my circumstances may permit, I have in the event concluded to dedicate it to you in the following manner:—
          This
          Original Work
          
          
          Is most respectfully dedicated
          
          by the Author
          
          To the Hon. Thomas Jefferson, Esqr
          
          For the many attentions bestowed by him
          on his fellow citizens
          
          In promoting the sciences
          
          and
          For the general welfare
          of his Country.
          
          
          Dr sir, your patronage and assent would be gratefully received—
          
            Yours, very respectfully
            J. Fox
          
        